DETAILED ACTION
Applicant’s response, filed 17 Aug. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 16, 20-21, 26-29, 33-35, 37-39, 42-144, and 147-216 are cancelled.
Claims 10-15, 17-19, 22-25, 30-32, 36, 40-41, 145-146, and 217-221 are pending.
Claims 13-15, 17, 19, and 41 are withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 03 March 2021.
Claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-221 are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2021 and 17 Aug. 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Interpretation
Claims 10 and 218, and claims dependent therefrom recite “novel variants
Claim 23 recites “and wherein the updated graph reference is used for another alignment”, which is interpreted as an intended use of the updated graph reference. Therefore, performing another alignment using the updated graph reference is not required within the metes and bounds of the claim.
Claim 40 recites “intra-species variants”. The term is interpreted to mean variants that occur within the same species.
Claim 145 recites “an index of k-mer profiles from a reference sequence” in line 4. Applicant’s specification at para. [0090] defines the term “index” to be any database that is used to optimize the access of data. 

	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 10, 23, 24, 219, 220, and claims dependent therefrom, under 35 U.S.C. 112(b) in the Office action mailed 17 March 2021 has been withdrawn in view of claim amendments received 17 Aug. 2021.
The rejection of claim 145, and claims dependent therefrom, under 35 U.S.C. 112(b) regarding the term “reference sequence with alternative paths” in the Office action mailed 17 March 2021 has been withdrawn in view of Applicant’s arguments at pg. 10, para. 9 to pg. 11, para. 1, received 17 Aug. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12, 18, 22-25, 30-32, 36, 40, 145-146, and 217-221 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 10, and claims dependent therefrom, are indefinite for recitation of “… the graph reference comprises a plurality of alternative paths…, and each of the plurality of alternate paths is associated with a start offset and an end offset indicative of a location of the alternate path with respect to a reference sequence”. It’s unclear if the start and end offsets of each of the alternate paths in the graph reference are intended to be relative to any reference sequence, including a reference sequence not represented by the graph reference, given the claims recite “a reference sequence”, or if the “a reference sequence” is intended to refer to the reference sequence of the graph reference, given the alternate paths are part of the graph reference. As such, the metes and bounds of the claims are unclear. For purpose of examination, the start and end offsets of each of the plurality of alternate paths are interpreted to be indicative of a location of the alternate path within the graph reference. 
Claim 145, and claims dependent therefrom, are indefinite for recitation of “…(d) determining a species or strain present in the sample…”. There is insufficient antecedent basis for “the sample” in the claim because claim 145 does not previously recite “a sample”. For purpose of examination, the limitation is interpreted to mean “(d) determining a species or strain present in a sample”. 

Response to Arguments
Applicant’s arguments filed 17 Aug. 2021 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b), set forth above.
Claim Rejections - 35 USC § 112(d)
The rejection of claims 36 and 221 under 35 U.S.C. 112(d) in the Office action mailed 17 March 2021 has been withdrawn in view of claim amendments received 17 Aug. 2021.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 219 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is previously recited.
Claims 22 and 219 recite “wherein the novel variants comprise variants that are not present in the reference graph”. Claim 218, from which claim 219 depends, recites “wherein the variants comprise novel variants”. Applicant’s specification at para. [00112] defines a novel variant to be a variant that is not included in the graph reference. Given a novel variant is defined as a variant that is not present in the graph reference, claims 22 and 219 fail to further limit claims 10 and 218, respectively, from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 17 Aug. 2021 regarding the rejection of claims 22 and 219 under 35 U.S.C. 112(d) have been fully considered but they are not persuasive. 
Applicant remarks that the meaning of “novel variant” has been improperly construed to have an identical meaning to “variants that are not in the reference graph”, and that while para. [0112] states that a “novel variant” can be a variant in a sample that is not included in a reference graph”, paragraphs [0031] and [0033] and original claim 21 state that novel variants can be “variants not previously documented for a targeted application” (Applicant’s remarks at pg. 12, para. 2-5).
This argument is not persuasive. Applicant’s specification at para. [0079]-[00124] sets forth the definitions of various terms used in the specification, and para. [0112] defines the term “novel variant” to be a variant in a sample that is not included in the graph reference. Where an explicit definition is provided by the applicant for a term that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). See MPEP 2111.01 IV. A. Therefore, the term “novel variant” has been interpreted to mean a variant that has not been included in the reference graph, as discussed above in claim interpretation. This claim interpretation is further supported by claim 23, which discloses automatically adding a subset of the identified novel variants to the graph reference to produce an updated graph reference, which would require that the novel variants are not part of the reference graph. Furthermore, if Applicant intends for the definition of “novel variant” to be broader than variants not included within a reference graph, such that variants included within the reference graph could be considered novel, it’s unclear in what way these variants included in the reference graph would be considered novel. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 10 and 145 being representative) is directed to a method of identifying novel variants. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 10 recites the following steps which fall under the mental processes groupings of abstract ideas:
obtaining a plurality of sequence reads;
(b) aligning the plurality of sequence reads against a graph reference, wherein the graph reference comprises a plurality of alternate paths that each represents a known variant, and each of the plurality of alternate paths is associated with a start offset and an end offset indicative of a location of the alternate path with respect to a reference sequence; and
using a subset of the plurality of sequence reads which abnormally align against one or more of the plurality of alternate paths to identify novel variants.
Claim 145 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
(a) retrieving a sequencing read generated by a sequencing device;
(b) generating a k-mer profile from the read using a mask containing 1’s and one or more 0’s to generate each k-mer from the sequence read such that bases in the read corresponding to the one or more 0’s are excluded from the k-mer;
(c) querying the k-mer profile to an index of k-mer profiles, generated from a reference sequence with alternate paths using the mask, to call variants; and
(d) determining a species or a strain present in the sample based on the called variants.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of obtaining a plurality of sequence reads and retrieving a read involve obtaining (e.g. by reading) information on a plurality of sequence reads, which amounts to mere analysis of data that can be practically performed in the mind. Generating a k-mer profile from the read further involves breaking the read into k length segments (e.g. read ACCTTAAG into two 4-mers, ACCT and TAAG), which can be practically performed in the mind. Furthermore, the step of aligning the sequence reads against a graph reference and querying the k-mer profile to an index of k-mer profiles from a reference sequence using a mask involves comparing the sequences of the reads/k-mers to the reference graph or sequence at positions that are not masked (e.g. with a 1 in the mask), which under the broadest reasonable interpretation of the claim can include a reference graph or sequence of only a few nucleotides, to identify any differences (i.e. variants), which can be practically performed in the mind or with pen and paper. Last, determining a species or strain present in a sample based on called variants involves analyzing two or more variants to determine if they are specific to a certain species or strain, which can be practically performed in the mind. Therefore, these limitations recite a mental process.
Dependent claims 11-12, 18, 22-25, 30-32, 36, 40, 146, and 217-222 further recite an abstract idea. Dependent claims 11, 25 further recite the mental process of identifying structural variants. Dependent claim 12 further recites the mental process of using the subset of the plurality of sequence reads that abnormally align to all alternate paths in the graph reference to identify the novel variants. Dependent claim 18 further recites the mental process of analysis of the sequence reads to comprise read pairs, and dependent claims 18 and 30 further recite the mental process of analysis of the abnormal alignment comprises a read pair in which one read is aligned and one is unaligned. Dependent claim 22 further recites the mental process of analysis of the identified novel variants to be variants not present in the reference graph. Dependent claim 23 further recites the mental process of analysis of adding the identified novel variants to the graph reference to produce an updated graph reference. Dependent claim 24 further recites the mental process of counting a number of reads that align to one or more alternate paths in the graph reference and using the number of reads to identify the known variants. Dependent claim 25 further recites the mental process of analysis of the novel variants to comprise structural variants. Dependent claim 31 further recites the mental process of identifying a subset of the identified novel variants that satisfy predefined quality measures or detection certainty measures and adding the subset to the graph reference. Dependent claim 32 further recites the mental process of analysis of the predefined quality measures or detection certainty measures comprise one or more of: a predefined size range, a predefined region of a genome, and a detection frequency. Dependent claim 36 further recites the mental process of using the graph reference in another alignment and variant detection and updating the graph reference based on the additional alignment and variant detection. Dependent claim 40 further recites the mental process of analysis of known variants or the novel variants to comprise intra-species variants. Dependent claim 218 further recites the mental process of analysis of the variants to comprise novel variants. Dependent claim 219 further recites the mental process of analysis of the novel variants to comprise variants that are not present in the reference graph. Dependent claim 220 further recites the mental process of adding a subset of the novel variants to the index to produce an updated index. Therefore, claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 10-12, 18, 22-25, 30-32, 36, 40, and 218-221 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 146 and 217 include:
wherein the variants are called using at least a single core at a rate greater than or equal to 10 variant calls per second per core; and
wherein the index is queried at a rate of greater than or equal to 69,000 k-mers per second per compute thread (claim 217).
The additional elements of claim 146 and 217 amount to performing the abstract idea using a computer (i.e. cores and compute threads). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Furthermore, the courts have found claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 10-12, 18, 22-25, 30-32, 36-, 40, 145-146, and 217-221 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 10-12, 18, 22-25, 30-32, 36, 40, and 218-221 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 146 and 217 include:
wherein the variants are called using at least a single core at a rate greater than or equal to 10 variant calls per second per core; and
wherein the index is queried at a rate of greater than or equal to 69,000 k-mers per second per compute thread (claim 217).
The additional elements of claim 146 and 217 amount to performing the abstract idea using a computer (i.e. cores and compute threads). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 17 Aug. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the claims improve the technical field of sequencing technology by increasing throughput with respect to other alignment techniques, as discussed in Applicant’s specification which states the storage schemes and data structures of the present invention can be queried at higher rates than k-mer indexes built on industry standard explicit graph indexes (Applicant’s remarks at pg. 8, para. 2-4).
This argument is not persuasive. The improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). However, the claims do not require a step of sequencing such that the alleged improvement to sequencing technology would be reflected or provided by an additional element of the claim. With further regards to the alleged improvement in performing sequencing alignment through the claims storage schemes and data structures, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Thus, an improvement in aligning a sequence to a reference sequence amounts to an improved abstract idea, which is not an improvement to technology. Regarding the use of storage schemes and data structures to achieve the alleged improvement in performing sequencing alignment, it appears Applicant intends to argue the claims improve computer technology through the use of specific storage schemes and data structures; in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. See MPEP 2106.05(a). However, the independent claims do not require that the steps are performed via a computer, and thus the claims do not reflect an improvement to computer technology.

Furthermore, independent claim 10 recites “aligning the plurality of sequences reads against a graph reference….”, and independent claim 145 recites “…querying the k-mer profile to an index of k-mer profiles, generated from a reference sequence with alternative paths using the mask…”. However, the claims do not recite any specific methods of storing data structures, nor do the claims recite any specific structure for the graph reference of claim 10 or the index of k-mer profiles of claim 145 to differentiate the claims from a standard index. Last, no technical explanation has been provided for how the specific data structures and/or data storage of the present invention results in the alleged improvement in query rates.

Applicant remarks that the claims improve computer technology because the enclosed invention can generate a graph about 4.5 megabytes in size compared to the current industry practice which would generate a graph of at least 55 megabytes in size (Applicant’s remarks at pg. 8, para. 5-7).
This argument is not persuasive because it is not commensurate with the scope of the claims. First, the example cited by Applicant pertains specifically to a reference graph generated for Mycobacterium Tuberculosis; however, the instant claims do not require that the generated reference graph is limited to Mycobacterium Tuberculosis, such that the alleged improvement would be reflected in the claims. Furthermore, as discussed above, in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. See MPEP 2106.05(a). However, the instant claims do not require that the steps are performed via a computer, and thus the claims do not reflect an improvement to computer technology. Additionally, neither claim 10 nor 145 involve storing the reference graph or index of k-mer profiles in computer memory, such that the storage requirements of the reference graph/index are relevant to the claimed invention; thus, any alleged improvements in storing a reference/graph index are not reflected in the claims.

Applicant remarks that the interpretation that a reference graph can include a sequence of only a few nucleotides is not a reasonable interpretation of the claims because the “broadest reasonable interpretation” must be consistent with the specification, and a graph reference of “only a few nucleotides” is not commensurate with the scope of the specification, and further remarks that one of ordinary skill in the art would recognize that a reference of “only a few nucleotides” would not be useful for any practical purpose, and that interpretation is inconsistent with “the interpretation that those skilled in the art would reach” (See MPEP 2111) (Applicant’s remarks at pg. 9, para. 1-5).

This argument is not persuasive. Where an explicit definition is provided by the applicant for a term that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). See MPEP 2111.01 IV. A. Applicant’s specification at para. [0082] discloses that a “graph reference” represents a condensed representation of one or more sequences, in which sequence intervals that are shared by all sequences are collapsed to one sequence path and sequence intervals that are different are kept as alternate paths. Therefore, the interpretation that a reference graph can include only a sequence of a few nucleotides is consistent with Applicant’s specification, which sets forth a definition of a graph reference that includes a single sequence (e.g. two or more nucleotides or a single gene). The courts have found that claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind (University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014)). See MPEP 2106.04(a)(2) III. A. As such, comparing sequences to a reference graph that, under the broadest reasonable interpretation, can represent a single gene (e.g. BRCA) is a mental process.

Claim Rejections - 35 USC § 103
The rejection of claims 145-146 and 217-221 under 35 U.S.C. 103 as being unpatentable over Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020) in view of Dilthey et al. (Improved genome inference in the MHC using a population reference graph, Nature Genetics, 2015, 47(6), pg. 682-668 and supplemental; Pub. Date: June 2015) in the Office action mailed 17 March 2021 has been withdrawn in view of claim amendments received 17 Aug. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 18, 22-23, 25, 30-32, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (SOAPindel: Efficient identification of indels from short paired reads, 2013, Genome Research, 23, pg. 195-200; previously cited) in view of Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020; previously cited). Any newly cited portion herein is necessitated by claim amendment.
Regarding claim 10, Li et al. shows receiving a plurality of paired-end sequence reads (pg. 198, col. 1, para. 2; Figure 1 A). 
Li et al. shows aligning the sequence reads to a reference sequence.) (pg. 198, col. 2, para. 3).
Li et al. shows identifying reads whose mates don't map where they should (i.e. reads which abnormally align) (Figure 1A; pg. 198, col. 1, para. 2) to identify indels present (i.e. novel variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 11, Li et al. shows the novel variants comprise indels (i.e. structural variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 12, Li et al. shows that the subset of the plurality of reads used to identify novel variants have on mate that doesn't map to the reference graph (pg. 198, col. 1, para. 2), which shows reads abnormally align to all paths in the graph reference.
Regarding claims 18, Li et al. shows the sequence reads comprise read pairs (Figure 1A) and the abnormal alignment includes when only one mate in the read-pair maps to the reference (pg. 198, col. 1, para. 2).
Regarding claim 22, Li et al. shows the identified indels (i.e. variants) are found when the presence of one or more unique matches between a contig and the reference with different distances on the contig and the reference is used to call an indel (i.e. the indel is not present on the reference) (pg. 199, col. 1, para. 1).
Regarding claim 25, Li et al. shows the novel variants comprise indels (i.e. structural variants) (pg. 198, col. 2, para. 5 to pg. 199, col. 1, para. 1).
Regarding claim 30, Li et al. shows the abnormal alignment includes when only one mate in the read-pair maps to the reference (pg. 198, col. 1, para. 2).
Regarding claim 31, Li et al. shows using various filters to increase specificity in identifying indels (i.e. identifying a subset of the identified novel variants using quality measures) (pg. 199, col. 1, para. 2-3).
Regarding claim 32, Li et al. shows the predefined quality measures include indel size (i.e. a predefined size range) and position of the second different base pair (i.e. a predefined region of a genome) (pg. 199, col. 1, para. 2-3).
Regarding claim 36, the claim does not recite any limitations that further limit claim 23, from which it depends. 
Regarding claim 40, Li et al. shows the identified indels are from a human genome (i.e. within the same species) (pg. 195, col. 2, para. 3; pg. 199, col. 2, para. 2).

Li et al. does not show the following limitations:
Regarding claim 10, Li et al. does not show that the reference sequence is a graph reference comprising a plurality of alternate paths that each represents a known variant, and each of the plurality of alternate paths is associated with a start offset and an end offset indicative of a location of the alternate path with respect to a reference sequence. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kural.
Regarding claims 23 and 31, Li et al. does not show adding a subset of the identified novel variants to the graph reference to produce an updated graph reference. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kural.
Regarding claim 36, Li et al. does not show using the graph reference in more than one alignment and variant detection; and progressively updating the graph reference based on the more than one alignment and variant detection. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kural.
Regarding claim 10, Kural shows a method for mapping reads (Abstract), which includes mapping reads to a genomic directed acyclic graph (DAG) (i.e. graph reference) (Abstract; Figure 10), wherein the DAG comprises known variants represented as different paths through the DAG (i.e. a plurality of alternate paths that each represents a known variant) ([0007]-[0008]; FIG. 11). Kural shows a DAG for positions 1-20 in a genome, with alternate paths at positions 7-8 in the genome (i.e. a start and end offset relative to the reference sequence  ([0086]-[0089]; FIG. 3, e.g. TT/AA are at positions 7-8 relative to the reference sequence AATGCA at positions 1-6). Kural further shows that by using the reference DAG, sequence reads are compared to a variety of known variants, avoiding the misleading inferences made by aligning to a single genome ([0008]).
Regarding claims 23 and 36, Kural further shows novel variants that do not pre-exist within the graph reference can be discovered and added to the graph, and that the updated graph can be used in subsequent alignments ([0182]). Kural further shows every instance of analyzing NGS reads to genotype a subject is also an instance of developing the reference ([0182]). This shows performing more than one alignment and variant detection and updating the graph reference based one the more than one alignment and variant detection
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified shown by Li et al. to have used a graph reference comprising a plurality of alternate paths that each represents a known variant, and each of the plurality of paths associated with a start and end offset indicative of a location of the alternate path with respect to a reference sequence, as shown by Kural ([0007]-[0008]; FIG. 11). One of ordinary skill in the art would have been motivated to modify the reference sequence of Li et al. with the graph reference of Kural to avoid the misleading inferences made by aligning to a single genome, as shown by Kural ([0008]). This modification would have had a reasonable expectation of success because both Kural and Li et al. show aligning reads to a reference sequence.
It would have been further prima facie obvious to have modified the method of Li et al. to have updated the graph reference by adding the identified novel variants, as shown by Kural ([0182]). One of ordinary skill in the art would have been motivated to combine the methods of Li et al. and Kural to continuously develop the reference, which helps avoids misleading inferences, as shown by Kural ([0008];[0182]). This modification would have had a reasonable expectation of success because both Kural and Li et al. show aligning reads to a reference sequence. Therefore, the invention is prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Kural, as applied to claim 23 above, and further in view of Nielsen et al. (Genotype and SNP calling from next-generation sequencing data, 2011, Nat Rev Genet., 12(6), pg. 443-451; previously cited). This rejection is previously cited.
Regarding claim 24, Li et al. in view of Kural, as applied to claim 23 above, does not show counting a number of reads that align to alternate paths in the graph reference and using the number of reads that align to alternate paths in the graph reference to identify the known variants. However, this limitation was known in the art, before the effective filling date of the claimed invention, as shown by Nielsen et al.
Regarding claim 24, Nielsen et al. reviews methods for SNP (i.e. variant) calling (Abstract), which includes using mapped reads to count alleles at each site and using simple cutoff rules for when to call a SNP (pg. 4, para. 5 to pg. 5, para. 3), which shows counting a number of reads that align to alternate paths (i.e. the variant) and using the number to call the variant. Nielsen et al. further shows that accurate calling of SNPs is crucial for meaningful analysis of next-generation sequencing data and statistical methods improve the uncertainty associated with genotype calling (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Li et al. in view of Kural, as applied to claim 23 above, to have counted a number of reads that align to one or more paths in the graph reference and use the counted number of reads to identify known variants, as shown by Nielsen et al. (pg. 4, para. 5 to pg. 5, para. 3). One of ordinary skill in the art would have been motivated to combine the methods of Li et al. in view of Kural with the method of Nielson et al. in order to allow for the meaningful analysis of next-generation sequence data by improving the uncertainty associated with genotype calling using statistical methods, as shown by Nielsen et al. (Abstract). This modification would have had a reasonable expectation of success because both Li et al. and Nielsen et al. involve using sequencing data to call variants. Therefore, the invention is prima facie obvious.

Claims 145-146 and 217-221 are rejected under 35 U.S.C. 103 as being unpatentable Kural (US 2015/0199475 A1; Pub. Date: 16 Jul. 2015, effectively filed 10 Jan. 2014; cited on IDS filed 29 Jan. 2020; previously cited) in view of Dilthey et al. (Improved genome inference in the MHC using a population reference graph, Nature Genetics, 2015, 47(6), pg. 682-668 and supplemental; Pub. Date: June 2015; previously cited), Homer et al. (BFAST: An Alignment Tool for Large Scale Genome Resequencing, 2009, PLos ONE, 4(11),  pg. 1-12; newly cited), and Ames et al. (Scalable metagenomic taxonomy classification using a reference genome database, 2013, 29(18), pg.2253-2260; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 145, Kural shows a method for read mapping to call variants (Abstract; [0008]) comprising the following steps:
Kural shows receiving a sequence read (Fig. 10 #1019).
Kural shows k-mers can be searched in a reference graph (i.e. reference sequence), shows k-merizing the read (i.e. generating a k-mer profile) ([0063]).
Kural shows searching for the k-mers in the reference DAG, wherein the reference DAG can be represented as adjacency lists and the library elements include a hash table (i.e. an index) ([0063]) to call variants ([0182]), wherein the DAG comprises known variants represented as different paths through the DAG ([0007]-[0008]; FIG. 11).
Regarding claim 146 and 217, the limitations only serve to further limit the steps of calling variants and querying the index to be performed by a computer at particular rates. The courts have found that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Therefore, these limitations fail to distinguish over Kural.
Regarding claim 218, Kural shows querying the k-mers to the reference graph can call novel variants that do not pre-exist within the reference graph ([0182]).
Regarding claim 219, claim 219 fails to further limit claim 218, from which it depends, and therefore is rejected for the same reasons discussed above regarding claim 218.
Regarding claim 220, Kural shows novel variants that do not pre-exist within the graph reference can be discovered and added to the graph, and that the updated graph can be used in subsequent alignments ([0182]).
Regarding claim 221, Kural shows the updated graph can be used in subsequent alignments for variant detection, and that novel variants that don’t pre-exist in the graph can be added to the graph ([0182]), which shows using the updated index for more than one query and variant detection and progressively updating the index based on the more than one query and variant detection.

Kural does not explicitly show the following limitations:
Regarding claim 145, Kural does not explicitly show the index of the reference is an index of k-mer profiles (i.e. that the reference graph comprises k-mers). However, Kural suggests this limitation by showing that the index can be used for efficient searching of k-mers ([0063]), which suggests the reference graph library elements also include k-mers for matching to queries k-mers. Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Dilthey et al.
Further regarding claim 145, Kural does not show using a mask containing 1’s and one or more 0’s such that baes corresponding to the one or more 0’s are excluded from a k-mer to generate an index of k-mer profiles. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Homer et al. 
Regarding claim 145, Dilthey et al. discloses a method for genome inference using a reference graph comprising alternative paths (Abstract), which includes multiple representations of the reference graph, including a k-mer reference graph with each edge representing a k-mer (Supplementary Figure 1), and searching for k-mers from a sample sequence to k-mers in the reference graph (pg. 683, col. 2, para. 2; Supplementary pg. 19, para. 1-3), and storing k-mers from the k-mer reference graph in a hash table (Supplemental pg. 43, para. 2-4). Dilthey et al. further shows that using a k-mer reference graph stored in a hash table speeds up of mapping the query sequence to the reference graph (Supplemental pg. 43, para. 2).
Further regarding claim 145, Homer et al. discloses a sequence alignment tool (Abstract), which comprises generating a k-mer index from a reference sequence defined by a mask comprising of 1’s and 0’s, wherein 1’s are considered when querying the index and 0’s are not (pg. 2, col. 1, para. 3; Figure 1, e.g. an index of 1-mers in C), sliding the mask along a read to generate k-mers (i.e. a k-mer profile of the read), and then querying the k-mer index with the generated k-mers (Figure 1).  Homer et al. further shows this alignment algorithm achieves substantially greater sensitivity of alignment in the context of errors and true variants, while maintaining adequate speed compared to other current methods (Abstract).
Ames et al. discloses a method for classifying species present in a metagenomics sample (Abstract; pg. 2253, col. 2, para. 3) involving comparing k-mers from a sequence read from a sample to an index of k-mers to identify variants to classify a species present in the sample. (pg. 2254, col. 1, para. 2 to col. 2, para. 1; Figure 2). Ames et al. further shows the algorithm for classifying species in a sample allows for the detection of low abundance organisms in biological environments (pg. 2254, col. 1, para. 2).
It would have been prima facie obvious to one of ordinary kill in the art, before the effective filling date of the claimed invention, to have modified the index of the reference shown by Kural to have been an index of k-mer profiles, as shown by Dilthey et al (Supplementary pg. 19, para. 1-2; Supplementary pg. 43, para. 2-4). One of ordinary skill in the art would have been motivated to modified the index of the reference of Kural with the index of Dilthey et al. in order to speed up mapping the query sequence to the reference graph, as shown by Dilthey et al. (Supplemental pg. 43, para. 2). This modification would had had a reasonable expectation of success because both Kural (Abstract; [0063]) and Dilthey et al. (Supplementary Figure 1; Supplementary pg. 43, para. 2-4) show using a reference directed acyclic graph with alternative paths and storing the graphs as a hash table. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating a k-mer profile and index of k-mer profiles  of Kural and Dilthey et al. to have utilized a mask containing 1’s and one or more 0’s, such that bases corresponding to the one or more 0’s are excluded from the k-mers, as shown by Homer et al. (pg. 2, col. 1, para. 3; Figure 1). One of ordinary skill in the art would have been motivated to combine the methods of Kural et al. and Dilthey et al. with the method of Homer et al. in order to achieve greater sensitivity of alignment while maintaining adequate speed compared to other current methods, as shown by Homer et al. (Abstract). This modification would have a reasonable expectation of success because Kural, Dilthey et al., and Homer et al. involve comparing k-mers of a read to an index of k-mers. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the of aligning sequences to a reference of Kural to have utilized sequences from a metagenomic sample and used the determined variants to classify the species present in the sample, as shown by Ames et al. (pg. 2254, col. 1, para. 2 to col. 2, para. 1; Figure 2). One of ordinary skill in the art would have been motivated to combine the methods of Kural with the method of Ames et al. in order to detect of low abundance organisms in biological environments, as shown by Ames et al. (pg. 2254, col. 1, para. 2). This modification would have had a reasonable expectation of success because both Kural and Ames et al. compare k-mers of reads to a reference database of k-mers. Therefore, the invention is prima facie obvious.


Response to Arguments
Applicant's arguments filed 17 Aug. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that neither Li or Kural discloses that each of the plurality of alternate paths that each represents a known variant, and that each of the plurality of alternate paths is associated with a start offset and an end offset indicative of a location of the alternate path with respect to a reference sequence, and that in Kural, a node is referenced based on which nodes precede and follow it, not where the variant or variants associated with the node fall with respect to the reference sequence (Applicant’s remarks at pg. 14, para. 1-4).
This argument is not persuasive. Kural discloses a DAG for positions 1-20 in a genome, with alternate paths at positions 7-8 in the genome (i.e. a start and end offset relative to the reference sequence ([0086]-[0089]; FIG. 3, e.g. TT/AA are at positions 7-8 relative to the reference sequence AATGCA at positions 1-6). Therefore, Kural discloses each of the plurality of paths are associated with a start offset (e.g. 7) and an end offset (e.g. 8), which is indicative of the location of the alternate path with respect to the reference sequence (e.g. positions 1-6). Regarding how Kural references a node, the claim only requires that the alternate paths of the reference graph are associated with a start offset and an end offset relative to the reference sequence; however, the claims do not require any specific way in which the start/end offsets are used in the aligning step.

Applicant remarks that dependent claims 11-15, 17-19, 22-25, 30-32, 36, 40, and 41 are allowable for the same reasons discussed above for claim 10 (Applicant’s remarks at pg. 14, para. 5).
This argument is not persuasive for the same reasons discussed above regarding claim 10.

Applicant remarks that neither Kural or Dilthey disclose generating a k-mer profile “using a mask containing 1’s and one or more 0’s to generate each k-mer from the sequencing read such that bases in the read corresponding to the one or more 0’s are excluded from the k-mer” (Applicant’s remarks at pg. 15, para. 3-5).
This argument is not persuasive because it does not take into account the newly cited reference, Homer et al., which shows the above limitation.

Applicant remarks that the dependent claims are allowable for the same reasons as the independent claim (Applicant’s remarks at pg. 15, para. 6).
This argument is not persuasive for the same reasons discussed above regarding claim 145.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631